United States Court of Appeals
      for the Federal Circuit
                ______________________

              KONINKLIJKE KPN N.V.,
                 Plaintiff-Appellant

                           v.

     GEMALTO M2M GMBH, GEMALTO INC.,
   GEMALTO IOT LLC, TCL COMMUNICATION
    TECHNOLOGY HOLDINGS LIMITED, TCL
   COMMUNICATION, INC., TCT MOBILE (US)
  HOLDINGS, INC., TCT MOBILE (US) INC., TCT
  MOBILE, INC., TELIT WIRELESS SOLUTIONS,
                     INC.,
              Defendants-Appellees

              LG ELECTRONICS, INC.,
                     Intervenor
               ______________________

            2018-1863, 2018-1864, 2018-1865
                ______________________

    Appeals from the United States District Court for the
District of Delaware in Nos. 1:17-cv-00086-LPS, 1:17-cv-
00091-LPS, 1:17-cv-00092-LPS, Chief Judge Leonard P.
Stark.
                 ______________________

              Decided: November 15, 2019
                ______________________

   ANDRES HEALY, Susman Godfrey LLP, Seattle, WA, ar-
gued for plaintiff-appellant. Also represented by HUNTER
2               KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




VANCE, ALEXANDRA GISELLE WHITE, Houston, TX;
LAWRENCE PERLEY COGSWELL, III, Hamilton, Brook, Smith
& Reynolds, PC, Boston, MA; TIMOTHY JOSEPH MEAGHER,
Concord, MA.

    BRIAN ROSENTHAL, Gibson, Dunn & Crutcher LLP,
New York, NY, argued for all defendants-appellees and in-
tervenor. Defendants-appellees Gemalto M2M GmbH, Ge-
malto Inc., Gemalto IOT LLC, also represented by BRIAN
ANDREA, Washington, DC.

    WILLIAM R. PETERSON, Morgan, Lewis & Bockius LLP,
Houston, TX, for defendants-appellees TCL Communica-
tion Technology Holdings Limited, TCL Communication,
Inc., TCT Mobile (US) Holdings, Inc., TCT Mobile (US) Inc.,
TCT Mobile, Inc.       Also represented by JULIE S.
GOLDEMBERG, Philadelphia, PA; BRADFORD CANGRO, HANG
ZHENG, Washington, DC.

    DAVID A. LOEWENSTEIN, Pearl Cohen Zedek Latzer
LLP, New York, NY, for defendant-appellee Telit Wireless
Solutions, Inc. Also represented by CLYDE SHUMAN, GUY
YONAY.

    CARTER GLASGOW PHILLIPS, Sidley Austin LLP, Wash-
ington, DC, for intervenor. Also represented by RYAN C.
MORRIS; PETER H. KANG, Palo Alto, CA.
                 ______________________

      Before DYK, CHEN, and STOLL, Circuit Judges.
CHEN, Circuit Judge.
   Plaintiff-Appellant Koninklijke KPN N.V. (KPN) owns
U.S. Patent No. 6,212,662 (’662 patent). KPN sued Ge-
malto M2M GmbH, Gemalto Inc., Gemalto IOT LLC, TCL
Communication Technology Holdings Limited, TCL Com-
munication, Inc., TCT Mobile, Inc., TCT Mobile (US) Inc.,
TCT Mobile (US) Holdings, Inc., and Telit Wireless
KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH                    3



Solutions, Inc. (collectively “Appellees”) for infringement of
the ’662 patent in the United States District Court for the
District of Delaware. Appellees moved for judgment on the
pleadings under Federal Rule of Civil Procedure 12(c) al-
leging that all four claims (claims 1–4) of the ’662 patent
were ineligible under 35 U.S.C. § 101. The district court
granted Appellees’ motion with respect to all four claims,
concluding that the claims recite no more than mere ab-
stract data manipulation operations, such as “reordering
data and generating additional data.” J.A. 23. On appeal,
KPN only challenges the district court’s ineligibility deci-
sion with respect to dependent claims 2–4. As to these ap-
pealed claims, we reverse. Rather than being merely
directed to the abstract idea of data manipulation, these
claims are directed to an improved check data generating
device that enables a data transmission error detection sys-
tem to detect a specific type of error that prior art systems
could not.
    In data transmission systems, it is common to generate
something called “check data” to check whether data was
accurately transmitted over a communications channel.
Check data is generated based on the original data and
thus serves as a shorthand representation of a particular
block of data. By comparing the check data generated at
both ends of the communication channel, error detection
systems may be able to infer whether errors occurred dur-
ing transmission. For example, if the check data from both
ends match, the system infers that the content of the re-
ceived data block is the same as what was transmitted and
thus concludes that no errors occurred during transport.
    But, as the ’662 patent recognizes, matching check data
is not always a reliable indicator of accurate data transmis-
sions. According to the patent, certain generating func-
tions coincidentally produce the same check data for a
corrupted data block and an uncorrupted data block. When
this happens, the check data is functionally defective, be-
cause the system will mistakenly believe that there were
4                KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




no errors in the data transmission. The problem of defec-
tive check data is aggravated for a particular type of per-
sistent error, i.e., “systematic error,” that repeats across
data blocks in the same way. According to the ’662 patent,
prior art error detection systems were unable to reliably
detect systematic errors. Once the prior art system gener-
ated defective check data for an initial data block with a
given systematic error, the system would continue to gen-
erate defective check data for subsequent data blocks with
the same systematic error, thus allowing these types of er-
rors to persist in the system.
    The ’662 patent solves this problem by varying the way
check data is generated by varying the permutation ap-
plied to different data blocks. Varying the permutation for
each data block reduces the chances that the same system-
atic error will produce the same defective check data across
different data blocks. Claims 2–4 thus replace the prior art
check data generator with an improved, dynamic check
data generator that enables increased detection of system-
atic errors that recur across a series of transmitted data
blocks. As with other claims we have found to be patent-
eligible in prior cases, the appealed claims represent a non-
abstract improvement in the functionality of an existing
technological process and not simply an abstract idea of
manipulating data. Accordingly, we reverse the district
court’s grant of Appellees’ Rule 12(c) motion that claims 2–
4 are ineligible on the pleadings.
                TECHNOLOGY BACKGROUND
    In order to physically transmit information over the air
from a transmitter to a receiver, that information is en-
coded as a series of electromagnetic pulses representing
“0s” and “1s” of binary code, packaged into a series of indi-
vidual data blocks. As the information travels through the
air, different types of environmental factors may impact
the transmission of data in different ways. Whereas vari-
able changes in the environment may cause random errors
KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH                       5



to appear in different data blocks, persistent properties in
the environment, such as an “interference signal with a
certain frequency” or “equipment error,” may cause certain
errors to repeat themselves across each data block in the
same way. ’662 patent at col. 1, ll. 48–52. This type of
persistent error, called a “systematic error,” is the focus of
the ’662 patent.
            A. Prior Art Check Data Generators
    Conventional prior art systems detected errors in data
transmissions by generating something called “check data”
(or “supplementary data”). Id. at col. 1, ll. 10–46, col. 3, ll.
32–33. Check data is a short piece of information that is
generated from the original data using a generating func-
tion. Id. at col. 1, ll. 55–56, col. 2, ll. 31–34. As such, check
data effectively serves as a short-hand representation of
the content of the original data prior to transmission. Dur-
ing a data transmission, check data is attached to the orig-
inal data of each data block as a “redundant” piece of
information to enable the detection of transmission errors
by the receiver. Id. at col. 1, ll. 34–37. Since a receiver
cannot easily tell whether a received transmission has
been corrupted by looking at the data directly, it uses the
appended check data as a reference point for determining
whether errors were introduced during transport. See id.
at col. 1, ll. 37–46. To do so, the receiver compares the ap-
pended check data generated based on the original data
(which we refer to as “d1”) with the check data generated
based on the received transmission (which we refer to as
“d2”). Id. at col. 3, ll. 39–41. If check data d1 does not
match check data d2, the receiver infers that the data used
to generate check data d2 has changed during transmission
from the uncorrupted data used to generate check data d1.
Id. at col. 3, ll. 43–46. This means that errors were intro-
duced into the original data during transmission. Id. How-
ever, if check data d1 matches check data d2, the system
infers that there were no errors. Id. at col. 3, ll. 41–43.
6                KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




    But a match in check data does not necessarily mean
that the original data was accurately transmitted. As
noted by the ’662 patent, “there is always a probability that
erroneous data are considered to be correct data because
the [check] data may be correct by coincidence.” Id. at col.
1, ll. 52–55. That is because check data is “restricted in
length and therefore a finite number of [check] data can be
distinguished.” Id. at col. 1, ll. 55–57. As a result, the same
check data may be generated for a transmission with errors
and another transmission without. This problem of defec-
tive check data is aggravated for a particular type of error
called a “systematic error.” Unlike random errors, system-
atic errors are “errors that repeat themselves” due to a per-
sistent property in the channel, such as an “interference
signal with a certain frequency” or “equipment error.” Id.
at col. 1, ll. 48–52. According to the ’662 patent, prior art
methods did not reliably detect systematic errors, which
“may result in all decompressed data becoming unusable.”
Id. at col. 1, ll. 47–48, col. 2, ll. 12–16.
               B. Solution of the ’662 Patent
     The inventors of the ’662 patent recognized that the rea-
son why systematic errors were able to persist undetected
was because the prior art used the same, or “fixed,” gener-
ating function to process every block of data. Id. at col. 2,
ll. 48–50. If a fixed generating function produced defective
check data for a transmission that was corrupted with a
given systematic error (e.g., first and fourth bit is errone-
ous in every data transmission), that fixed generating func-
tion would likely continue to produce the same defective
check data every time that systematic error appeared. As
a result, a “[systematic] error once not recognized as such,
[wa]s continually not detected.” Id. at col. 1, ll. 57–59.
   To solve the problem of undetected systematic errors in
the prior art systems, the inventors of the ’662 patent de-
veloped a method that varies the way check data is gener-
ated from time to time so that the same defective check
KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH                     7



data does not continue to be produced for the same type of
persistent systematic error. Id. at col. 2, ll. 42–47. This
way, “a variable checking function can almost always pre-
vent the non-detection of repetitive errors.” Id. at col. 2,
ll. 51–53.
    The ’662 patent discusses different ways of varying the
way check data is generated to achieve this increased de-
tection capability. One way is by varying the generating
function used to produce the check data. For example, “[i]t
is possible to vary the function completely for every n bits”
by “loading a new algorithm (function f).” Id. at col. 4, ll.
56–57. Another way to vary the generated check data is to
vary the original data before it is fed into the generating
device. The ’662 patent discusses different ways to accom-
plish this. In one embodiment, a “random number genera-
tor” is used that “adds random numbers to the user data.”
Id. at col. 3, l. 66 – col. 4, l. 2. In another embodiment, the
original data is varied through “permutation,” which “in-
terchange[s] the bit position in a data block.” Id. at col. 5,
ll. 60–61. One example of a permutation may involve the
following: “bit 1 to position 2, bit 2 to position 4, bit 3 to
position 1 and bit 4 to position 3.” Id. at col. 5, ll. 60–63.
Based on this permutation, a data block of “1100” would
transform into “0101.”
    The appealed claims are limited to this last embodi-
ment. Given that they all incorporate independent claim
1, all four claims of the ’662 patent are reproduced below.
    1. A device for producing error checking based on
       original data provided in blocks with each block
       having plural bits in a particular ordered se-
       quence, comprising:
        a generating device configured to generate
        check data; and
8                KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




        a varying device configured to vary original
        data prior to supplying said original data to
        the generating device as varied data;
        wherein said varying device includes a per-
        mutating device configured to perform a
        permutation of bit position relative to said
        particular ordered sequence for at least
        some of the bits in each of said blocks mak-
        ing up said original data without reorder-
        ing any blocks of original data.
    2. The device according to claim 1, wherein the
       varying device is further configured to modify
       the permutation in time.
    3. The device according to claim 2, wherein the
       varying is further configured to modify the per-
       mutation based on the original data.
    4. The device according to claim 3, wherein the
       permutating device includes a table in which
       subsequent permutations are stored.
Id. at claims 1–4 (emphases added).
    As recited above, the device of claim 2 varies the way
check data is generated by applying a different permuta-
tion to different data blocks. Claim 3, which depends from
claim 2, further recites how the permutation is modified
(i.e., “based on the original data”). Claim 4, which depends
from claim 3, even further specifies that different permu-
tations are stored in a table. By varying the original data
supplied to the check data generator in different ways, the
device of the appealed claims significantly decreases the
likelihood that defective check data will be generated for
successive data blocks such that a given systematic error
would continue to escape detection. See id. at col. 2, ll. 42–
47.
KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH                    9



         DISTRICT COURT’S INELIGIBILITY DECISION
    The district court granted Appellees’ motion for judg-
ment on the pleadings under Rule 12(c) alleging that all
four claims (claims 1–4) of the ’662 patent are ineligible un-
der § 101. J.A. 9. Applying the two-step framework laid
out in Alice Corp. v. CLS Bank International, 573 U.S. 208
(2014), the district court found all claims of the ’662 patent
to be ineligible because they are directed to an abstract
idea and contain no saving inventive concept. Though KPN
now appeals the ineligibility decision only for dependent
claims 2–4, the focus of the district court’s analysis was on
independent claim 1.
    At step one of Alice, the district court found that the
claims were directed to the “abstract idea of reordering
data and generating additional data,” likening the asserted
claims to data manipulation claims found ineligible in Two-
Way Media Ltd. v. Comcast Cable Communications, LLC,
874 F.3d 1329 (Fed. Cir. 2017), RecogniCorp, LLC v. Nin-
tendo Co., 855 F.3d 1322 (Fed. Cir. 2017), Intellectual Ven-
tures I LLC v. Capital One Financial Corp., 850 F.3d 1332
(Fed. Cir. 2017) (“Intellectual Ventures”), and Digitech Im-
age Technologies, LLC v. Electronics for Imaging, Inc., 758
F.3d 1344 (Fed. Cir. 2014). J.A. 23. Based on these cases,
the district court explained that the claims of the ’662 pa-
tent are abstract because they do “not say how data is re-
ordered, how to use reordered data, how to generate
additional data, how to use additional data, or even that
any data is transmitted.” J.A. 8. The district court re-
peated a similar concern for the dependent claims, explain-
ing that they do “not say how the permutations are
modified in time or modified based on the data.” J.A. 24.
    At step two of Alice, the district court entertained the
possibility that patent-eligible subject matter is recited in
the specification, but ultimately concluded that the claims
are ineligible because KPN’s “purported inventive concept
10               KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




[was] not captured in the claims.” J.A. 26–27 (emphasis in
original).
    KPN timely appealed the district court’s ineligibility
decision with respect to dependent claims 2–4, not inde-
pendent claim 1. 1 We have jurisdiction under 28 U.S.C.
§ 1295(a)(1).
                   STANDARD OF REVIEW
     We review the district court’s grant of judgment on the
pleadings under Rule 12(c) by following the procedural law
of the regional circuit. Allergan, Inc. v. Athena Cosmetics,
Inc., 640 F.3d 1377, 1380 (Fed. Cir. 2011). Under Third
Circuit law, we have “plenary review” of the district court’s
order dismissing KPN’s claims pursuant to Rule 12. Green
v. Fund Asset Mgmt., L.P., 245 F.3d 214, 220 (3d Cir. 2001).
Under this standard, we must “view the facts presented in
the pleadings and the inferences to be drawn therefrom in
the light most favorable to the . . . non-moving party”
(KPN) and “affirm the [d]istrict [c]ourt’s judgment only if
the plaintiffs would not be entitled to relief under any set
of facts that could be proved.” Id.
     Patent eligibility under § 101 is a question of law that
may contain underlying issues of fact. Interval Licensing
LLC v. AOL, Inc., 896 F.3d 1335, 1342 (Fed. Cir. 2018) (cit-
ing Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir.
2018)). We review an ultimate conclusion on patent eligi-
bility de novo. Id.
                        DISCUSSION
   Section 101 defines patent-eligible subject matter as
“any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement


     1  KPN states that it “statutorily disclaimed Claim 1
for reasons unrelated to this appeal.” Appellant’s Br. at 15
n.5.
KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH                   11



thereof.” 35 U.S.C. § 101. Laws of nature, natural phe-
nomena, and abstract ideas, however, are not patentable.
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
U.S. 66, 70–71 (2012). These categories of subject matter
have been excluded from patent-eligibility because they
represent “the basic tools of scientific and technological
work.” Ass’n for Molecular Pathology v. Myriad Genetics,
Inc., 569 U.S. 576, 589 (2013). The “concern that drives
this exclusionary principle [is] one of pre-emption.” Alice,
573 U.S. at 216. To determine whether claimed subject
matter is patent-eligible, we apply the two-step framework
explained in Alice, id. at 218. First, we “determine whether
the claims at issue are directed to a patent-ineligible con-
cept” such as an abstract idea. Id. Second, if so, we “exam-
ine the elements of the claim to determine whether it
contains an ‘inventive concept’ sufficient to ‘transform’ the
claimed abstract idea into a patent-eligible application.”
Id. at 221 (quoting Mayo, 566 U.S. at 72, 80).
     At step one of the Alice framework, we “look at the fo-
cus of the claimed advance over the prior art to determine
if the claim’s character as a whole is directed to excluded
subject matter.” Affinity Labs of Tex., LLC v. DIRECTV,
LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (internal quota-
tion marks omitted). “In cases involving software innova-
tions, this inquiry often turns on whether the claims focus
on ‘the specific asserted improvement in computer capabil-
ities . . . or, instead, on a process that qualifies as an ab-
stract idea for which computers are invoked merely as a
tool.’” Finjan, Inc. v. Blue Coat System, Inc., 879 F.3d 1299,
1303 (Fed. Cir. 2018) (quoting Enfish, LLC v. Microsoft
Corp., 822 F.3d 1327, 1335–36 (Fed. Cir. 2016) (internal
quotation marks omitted)). Since Alice, we have found soft-
ware inventions to be patent-eligible where they have
made non-abstract improvements to existing technological
processes and computer technology. See McRO, Inc. v.
Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313–16
(Fed. Cir. 2016) (claims directed to a process for lip-
12               KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




synching animated characters that used specific rules to
automate a previously subjective manual process); Enfish,
822 F.3d at 1337–39 (claims directed to a self-referential
database that improved the way computers stored and re-
trieved data in memory); Finjan, 879 F.3d at 1304–06
(claims directed to generating a security profile that im-
proved the ability of a computer system to identify poten-
tially suspicious operations that it could not previously
identify before); Ancora Techs. Inc. v. HTC America Inc.,
908 F.3d 1343, 1347–49 (Fed. Cir. 2018) (claims directed to
storing a verification structure in a part of computer
memory that is less vulnerable to hacking to improve secu-
rity against unauthorized use of licensed software).
     An improved result, without more stated in the claim,
is not enough to confer eligibility to an otherwise abstract
idea. Finjan, 879 F.3d at 1305 (stating that as a “founda-
tional patent law principle,” “a result, even an innovative
result, is not itself patentable”). To be patent-eligible, the
claims must recite a specific means or method that solves
a problem in an existing technological process. Compare
Affinity Labs, 838 F.3d at 1258 (finding claims related to
wirelessly communicating regional broadcast content were
directed to an ineligible abstract idea because “nothing in
claim 1 . . . is directed to how to implement out-of-region
broadcasting on a cellular telephone”), and Intellectual
Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316
(Fed. Cir. 2016) (finding claims related to email filtering
were directed to an ineligible abstract idea where there was
“no restriction on how the result is accomplished” and the
“mechanism . . . is not described”), with McRO, 837 F.3d at
1307, 1313–14 (finding claims to be directed to a patent-
eligible non-abstract improvement in an existing techno-
logical process because the claims recited “specific” rules
that allowed automation of a previously manual process of
lip synching three-dimensional animated characters).
    In accordance with the above precedents, we conclude
that appealed claims 2–4 of the ’662 patent are patent-
KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH                   13



eligible because they are directed to a non-abstract im-
provement in an existing technological process (i.e., error
checking in data transmissions). By requiring that the per-
mutation applied to original data be modified “in time,”
claim 2, which is incorporated into all appealed claims, re-
cites a specific implementation of varying the way check
data is generated that improves the ability of prior art er-
ror detection systems to detect systematic errors. See ’662
patent at col. 2, ll. 51–53.
    This claimed technological improvement is akin to the
type of non-abstract improvement we found to be patent-
eligible in Finjan. In Finjan, the claims at issue recited a
method of providing computer security by generating a “se-
curity profile” that identifies suspicious code that performs
“potentially hostile operations.” 879 F.3d at 1303–04. Un-
like traditional systems that “simply look[ed] for the pres-
ence of known viruses,” the claimed method was able to
identify “potentially dangerous or unwanted operations.
Id. at 1304 (emphases added). Thus, we concluded that the
claimed method was directed to a “non-abstract improve-
ment” over the prior art because it employed “a new kind
of file that enable[d] a computer security system to do
things it could not do before.” Id. at 1305. Here, as in Fin-
jan, the claimed invention is also directed to a non-abstract
improvement because it employs a new way of generating
check data that enables the detection of persistent system-
atic errors in data transmissions that prior art systems
were previously not equipped to detect.
    Appellees argue that the claims are ineligible because
they fail to recite a last application step that uses the gen-
erated check data to actually perform error detection. Ac-
cording to Appellees, without this last step tying the claims
to a “concrete application,” the claims are doomed to ab-
straction. Appellees’ Br. at 18–21. We disagree.
    A claim that is directed to improving the functionality
of one tool (e.g., error checking device) that is part of an
14               KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




existing system (e.g., data transmission error detection
system) does not necessarily need to recite how that tool is
applied in the overall system (e.g., perform error detection)
in order to constitute a technological improvement that is
patent-eligible. Rather, to determine whether the claims
here are non-abstract, the more relevant inquiry is
“whether the claims in th[is] patent[ ] focus on a specific
means or method that improves the relevant technology or
are instead directed to a result or effect that itself is the
abstract idea and merely invoke processes and machinery.”
McRO, 837 F.3d at 1314; cf. Electric Power Group, LLC v.
Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (finding
claims to be directed to a patent-ineligible abstract idea be-
cause “the focus of the claims [wa]s not on such an improve-
ment in computers as tools, but on certain independently
abstract ideas that use computers as tools”).
    In the present case, the appealed claims recite a suffi-
ciently specific implementation (i.e., modifying the permu-
tation applied to the original data “in time”) of an existing
tool (i.e., check data generating device) that improves the
functioning of the overall technological process of detecting
systematic errors in data transmissions. See McRO, 837
F.3d at 1313–16; Ancora, 908 F.3d at 1348–49. Im-
portantly, the claims do not simply recite, without more,
the mere desired result of catching previously undetectable
systematic errors, but rather recite a specific solution for
accomplishing that goal—i.e., by varying the way check
data is generated by modifying the permutation applied to
different data blocks. Id. at 1349; Finjan, 879 F.3d at
1305–06; SAP America Inc. v. InvestPic, LLC, 898 F.3d
1161, 1167 (Fed. Cir. 2018). In so doing, the claims suffi-
ciently capture the inventors’ asserted technical contribu-
tion to the prior art by reciting how the solution specifically
improves the function of prior art error detection systems.
   Importantly, Appellees do not dispute that varying the
way check data is generated provides an improvement to
an existing technological process. Rather, their main
KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH                    15



argument is that this improvement is not adequately cap-
tured in the claims because the claims fail to tie the per-
mutated data with the generation of new check data. Oral
Arg. at 23:02–32; Appellees’ Br. at 29–34. We disagree.
    The appealed claims require that a “varying device” be
configured to “vary original data prior to supplying said
original data to the generating device as varied data,” and
that the “generating device” be configured to “generate
check data.” ’662 patent at claim 1 (emphasis added). In a
“wherein” clause, claim 1 specifies how the original data is
varied by the varying device: by including a “permutating
device configured to perform a permutation” on the bits in
each block making up “said original data.” Id. Thus, con-
trary to Appellees’ proposed reading, claim 1 logically re-
quires that original data be varied by permutation before
being supplied to the generating device as “varied data.”
     Appellees further contend that even if the claims con-
nect the permutated data with the generation of check
data, the appealed claims are not directed to a patent-eli-
gible technological improvement because the specification
does not mention any technological benefit of using permu-
tations to generate check data. 2 But, even assuming that
the law required the specification to discuss a technological
benefit of the purported invention, as Appellees suggest,
Appellees’ argument still fails because it does not account
for the specification as a whole. The specification states
that “a variable checking function,” as opposed to a “normal
(fixed) checking function,” “can almost always prevent the
non-detection of repetitive errors.” ’662 patent at col. 2, ll.


    2    Though Appellees contend that KPN waived its ar-
gument that the specification discusses the technological
benefits of the dependent limitations of claims 2–4, Appel-
lees’ Br. at 35, we believe that it was adequately preserved
in KPN’s Opposition Brief to Defendant’s 12(c) motion. See
J.A. 428–49, 438.
16                KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




48–53. In a later section, it states that one way of providing
a “variation value” is to use “different permutations.” Id.
at col. 5, l. 65 – col. 6, l. 2. Thus, a review of the specifica-
tion makes clear that modifying the permutation in time
provides the technological benefit of preventing non-detec-
tion of repetitive errors, just like other variable generating
functions.
    Appellees contend that the district court correctly
found that the claims on appeal are similar to the abstract
“data manipulation” claims that we have held to be ineligi-
ble in prior cases. Appellees’ Br. at 27–29. We disagree.
While the claims in those cases were arguably related to
advances in computer technology, none were limited to a
specific improvement in computer functionality. Absent
sufficient recitation of how the purported invention im-
proved the functionality of a computer, the “improvement”
captured by those claims was recited at such a level of re-
sult-oriented generality that those claims amounted to a
mere implementation of an abstract idea on a computer,
not the specific way to improve the functionality of a com-
puter. See Electric Power Group, LLC v. Alstom S.A., 830
F.3d 1350, 1354 (Fed. Cir. 2016). While the patents in
these cases may have claimed an improved result in a tech-
nical field, the claims failed to recite a specific enough so-
lution to make the asserted technological improvement
concrete.
    For example, in Digitech, the patented invention pur-
portedly solved the problem of distortion that occurred
when translating the display of an image from a source de-
vice to a different output device. 758 F.3d at 1347–48. The
claimed solution took various device-dependent infor-
mation and “combin[ed]” them into a “device profile.” Id.
at 1351. Though the specification discussed using this de-
vice profile to correct for device-specific image distortions,
id. at 1347–48, this asserted improvement in image pro-
cessing was not specifically captured in the claims. In the
KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH                 17



preamble, the claimed method stated that the “device pro-
file” was used “for capturing, transforming, or rendering an
image.” Id. at 1351. But in the body, the claimed method
failed to explain how the device-dependent information
was actually used by the recited mathematical correlation
to accomplish image distortion correction. Id. at 1350–51.
Absent further elaboration, the claims were too abstract to
capture the inventors’ purported technical contribution in
correcting image distortion. As such, the claims amounted
to no more than “taking existing information . . . and or-
ganizing this information into a new form.” Id. at 1351.
    In RecogniCorp, the inventors purported to solve the
problem of encoding images in a way that required “less
memory and bandwidth.” 855 F.3d at 1324. While the
claims used an “image code” to reproduce an image based
on a mathematical operation, id., they did not adequately
capture the inventors’ asserted technical contribution, be-
cause the claims recited no more than “standard encoding
and decoding, an abstract concept long utilized to transmit
information.” Id. at 1326 (emphasis added). Thus, we
found that the claims merely amounted to an ineligible ab-
stract process “for which computers are invoked merely as
a tool,” not a software invention that actually improved the
functioning of a computer. Id. at 1327 (emphasis added)
(quoting Enfish, 822 F.3d at 1336).
    The ineligible claims in Two-Way Media and Intellec-
tual Ventures, which are even less similar to the appealed
claims, also fail to concretely capture any improvement in
computer functionality. In Two-Way Media, we found that
the claimed solution merely recited a series of abstract
steps (“converting,” “routing,” “controlling,” “monitoring,”
and “accumulating records”) using “result-based functional
language” without describing how the goal of real-time load
balancing was achieved. 874 F.3d at 1337. In Intellectual
Ventures, the asserted technological improvement ap-
peared to be accomplished by a user interacting with a
18               KONINKLIJKE KPN N.V. v. GEMALTO M2M GMBH




generic user interface, and the claims recited nothing that
“improve[d] the functions of the computers itself” or “pro-
vide[d] specific programming, tailored software,” or other
“meaningful guidance.” 850 F.3d at 1339–42.
    Like the ineligible claims discussed above, the ap-
pealed claims also process data (by reordering information
via permutation). However, because these claims specifi-
cally recite how this permutation is used (i.e., modifying
the permutation applied to different data blocks), and this
specific implementation is a key insight to enabling prior
art error detection systems to catch previously undetecta-
ble systematic errors, ’662 patent at col. 2, ll. 48–53, we
conclude that the appealed claims are not directed to an
abstract idea because they sufficiently capture the specific
asserted improvement in detecting systematic errors con-
tributed by the inventors of the ’662 patent.

    Having decided that all claims on appeal are not di-
rected to an abstract idea at step one of Alice, we need not
proceed to a step two analysis. Visual Memory, 867 F.3d at
1262.
                       CONCLUSION
    For the foregoing reasons, we hold that claims 2–4 are
not directed to an abstract idea at step one of Alice. We
have considered Appellees’ remaining arguments and find
them unpersuasive. Accordingly, we reverse the district
court’s grant of Appellees’ Rule 12(c) motion finding that
claims 2–4 are ineligible on the pleadings.
                       REVERSED